Citation Nr: 0634267	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  00-01 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased initial evaluation for right 
ulnar neuropathy, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1971 to April 1975.

This matter is before the Board of Veterans' Appeals (Board) 
following a March 2006 Remand from the United States Court of 
Appeals for Veterans Claims (CAVC) regarding a Board decision 
rendered in February 2005. 

This matter was originally on appeal from a September 1999 
rating decision of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Little Rock, Arkansas, where the RO 
granted service connection for right ulnar nerve neuropathy, 
assigning a non-compensable evaluation, effective November 
10, 1998. A March 2000 RO decision subsequently granted a 10 
percent evaluation for right ulnar neuropathy from November 
10, 1998. The veteran had a hearing before the Board in 
October 2004 and the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2005, the Board found, in pertinent part, the 
preponderance of the evidence to be against the veteran's 
claim of entitlement to an initial rating greater than 10 
percent for right ulnar neuropathy. In denying the claim, the 
Board cited to VA examination results from June 1999, August 
1999 and April 2002 stating that all examinations are 
relatively consistent with each other showing a condition 
unchanged through the years and mild in nature. 

The veteran appealed this decision to the U.S. Court of 
Appeals for Veterans Claims (CAVC or Court). In March 2006, 
the Court issued a decision vacating this aspect of the 
February 2005 Board decision and remanding the veteran's 
claim for further development. Specifically, the Court found 
the past VA examinations lacked sufficient detail and 
consideration of the other medical evidence of record and 
failed to consider functional loss due to pain as outlined in 
DeLuca v. Brown, 8 Vet. App. 202 (1995). In accordance with 
the CAVC March 2006 order, therefore, an additional VA 
examination is needed to provide an accurate picture of the 
claimed disability at issue on appeal. 38 C.F.R. §§ 3.326, 
3.327.

The veteran was granted service connection for ulnar 
neuropathy under the provisions of 38 U.S.C.A. § 1151, due to 
the fact the dorsal cutaneous branch of the right ulnar nerve 
was cut during VA surgery performed in 1998.  The VA 
examiners have concluded this resulted in sensory deficit 
only.  The Joint Motion ordered consideration of issues such 
as functional loss, pain, etc., arguing that the medical 
evidence shows limitation of function due to pain.  The VA 
examiner should address whether any such limitation of 
function, if shown, is also a result of the VA surgery.

The above was the sole reason provided for remanding the case 
back to the Board.  However, since the Board's decision, 
caselaw concerning VA's duty to notify under the Veterans 
Claims Assistance Act (VCAA) requires that additional steps 
be taken.  Here, although the veteran was notified of the 
laws and regulations pertaining to his claim in March 2000 
and May 2003 supplemental statements of the case (SSOCs), and 
this was arguably in compliance with VA's duties at the time 
the Board rendered its decision in 2005, the veteran was 
never sent a specific letter providing notice of the VCAA as 
it applies to this claim for an increased initial rating. 
This should be done. 

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from April 2002 to the present. 
VA records are considered part of the record on appeal since 
they are within VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992). Requests for VA 
medical records should be made since the evidence may not be 
currently complete.  Although the veteran testified that he 
received no relevant treatment in 2003 or 2004, it is 
possible he has received treatment since that time.

Finally, as discussed in the Board's prior decision, the 
veteran testified that although he is receiving Social 
Security Administration (SSA) disability benefits, it was not 
due to any service-connected disorder. Past attempts taken by 
the RO to obtain his SSA records were unsuccessful. That is, 
the SSA replied to the VA's request for records stating, 
"Unable to locate folder at the present time." Since it is 
necessary to remand this case for the reasons given above, 
the RO should take this opportunity to further attempt to 
secure the veteran's SSA records, to avoid any frivolous 
remands in the future. See Hayes v. Brown, 9 Vet. App. 67 
(1996); 38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 
2002)(emphasizing the need for VA to obtain records from 
other Government agencies). 

Accordingly, the case is REMANDED for the following action:

1. The RO must ensure that all VCAA notice 
obligations are satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
implementing regulations, interpretative 
precedent Court decisions, and any other 
applicable legal precedent. 

2. Contact the Social Security 
Administration for the purpose of 
obtaining a copy of the decision and all 
medical records relied upon in conjunction 
with the veteran's claim for SSA 
disability benefits. Any attempts to 
obtain records that are ultimately 
unsuccessful, should be documented in the 
claims folder.

3. Obtain the veteran's medical records 
for treatment of his claimed disability 
from the VA Medical Center in Little Rock, 
Arkansas from April 2002 to the present. 
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.



4. After the above development is complete 
and the records are obtained, to the 
extent available, schedule the veteran for 
an appropriate VA examination to ascertain 
the severity of his service-connected 
right ulnar nerve neuropathy, to include 
any and all manifestations to the 
veteran's right wrist. 

The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made, to include the 
CAVC order and Joint Motion. 

All pertinent symptomatology and findings 
should be reported in detail. Any 
indicated diagnostic tests and studies 
should be accomplished. Application of 38 
C.F.R. § 4.40 regarding functional loss 
due to pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination or 
pain on movement of a joint should be 
considered. See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

If any functional loss or limitations are 
identified, the examiner must render an 
opinion as to whether such symptoms are 
also the result of the VA wrist surgery in 
1998 or otherwise related to the ulnar 
neuropathy previously found to have 
resulted from that surgery.

5. Thereafter, readjudicate the veteran's 
claim. If the claim remains denied, issue 
a supplemental statement of the case 
(SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board. The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits since May 
2003. An appropriate period of time should 
be allowed for response. 

The purposes of this remand are to complete the record, and 
to ensure due process. The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

